TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00136-CV


Armando M. Garza, et al., Appellants

v.

Gray & Becker, P.C., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN104188, HONORABLE PAUL DAVIS, JUDGE PRESIDING


O R D E R
PER CURIAM
		On May 3, 2002, appellee filed a motion for involuntary dismissal of the appeal.  The
motion is overruled.  
		On June 10, 2002, appellants filed a third motion to extend time to file appellants'
brief.  Appellants are ordered to submit a brief to this Court on or before Friday, June 28,
2002, that complies with Texas Rule of Appellate Procedure 38.1.  The brief must include record
cites, legal authority, and refer only to documents and evidence presented to the trial court in the trial
court cause number GN104188.  No further extensions of time to file a brief will be granted.  If
an appellants' brief complying with Rule 38.1 is not filed by Friday, June 28, 2002, the appeal
may be dismissed.  

		On May 3, 2002, appellee filed a motion to show authority, motion to disqualify
counsel, and motion for sanctions.  Appellants responded on June 10, 2002.  In the motion to show
authority, appellee contends that thirty-two appellants no longer want to pursue their appeal.  In their
response to the motion, appellants concur.  Accordingly, the thirty-two individual appellants will be
dismissed in an accompanying opinion and judgment.  The motion to show authority, and the motion
to disqualify counsel are dismissed.  Appellee's motion for sanctions is overruled.  
		It is ordered June 21, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish